 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   ERIC STRATFORD,                                    Case No. 1:17-cv-00766-JDP

10                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
11          v.                                          CASE SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE AND FAILURE
12   PAUL D. BRAZELTON, et al.,
                                                        TO COMPLY WITH A COURT ORDER
13                  Defendants.
                                                        THIRTY-DAY DEADLINE
14

15         Plaintiff Eric Stratford is a former state prisoner proceeding without counsel in this civil

16   rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint was screened on October

17   15, 2019, and plaintiff was ordered to respond within thirty days. ECF No. 20. Plaintiff,

18   however, has filed neither a response to the screening order nor a first amended complaint.

19          To manage our docket effectively, we impose deadlines and require litigants to meet

20   those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may

21   dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.

22   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our

23   sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

24   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has

25   a duty to administer justice expeditiously and avoid needless burden for the parties. See

26   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

27         We will give plaintiff the opportunity to explain why the court should not dismiss his

28


                                                    1
 1    case for failure to prosecute. Plaintiff’s failure to respond to this order will constitute another

 2    failure to comply with a court order and will result in dismissal of this case. Accordingly,

 3    plaintiff must show cause within thirty days of the date of entry of this order why the court

 4    should not dismiss his case for failure to prosecute.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      March 19, 2020
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9

10    No. 205.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
